 Case 2:19-cv-00131-JRG Document 40 Filed 11/13/20 Page 1 of 2 PageID #: 290




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 JILL L. CHINN, AS EXECUTRIX OF                    §
 THE ESTATE OF THOMAS R. CHINN &                   §
 JILL L. CHINN                                     §
                                                   § CIVIL ACTION NO. 2:19-CV-00131-JRG
                      Plaintiffs,                  §
 v.                                                §
                                                   §
 UNITED STATES OF AMERICA,                         §
                                                   §
                     Defendant.                    §

              JOINT MOTION FOR ADMINISTRATIVE CLOSURE OF CASE

         On November 5, 2020, the Parties reached a basis for settlement in this case. The Parties

jointly move that this case be administratively closed and any party may ask that the cause of

action be returned to the active docket in order to proceed before the Court or for the purpose of

filing a motion to dismiss this case with prejudice upon satisfaction of the agreed-upon settlement

terms.

Dated: November 13, 2020.                     Respectfully submitted,

By:                                                  RICHARD E. ZUCKERMAN
                                                     Principal Deputy Assistant Attorney General
         /s/ Mary E. Wood
         Mary E. Wood (Lead Attorney)                /s/ David G. Adams
         State Bar No. 24047137                      DAVID G. ADAMS
         Josh O. Ungerman                            State Bar No. 00793227
         State Bar No. 20393150                      MICHAEL W. MAY
         Jeffrey M. Glassman                         State Bar No. 24054882
         State Bar No. 24090128                      Attorneys, Tax Division
                                                     U.S. Department of Justice
MEADOWS, COLLIER, REED                               717 N. Harwood St., Suite 400
COUSINS, CROUCH & UNGERMAN, L.L.P.                   Dallas, Texas 75201
901 Main Street, Suite 3700                          Phone: (214) 880-9737/9730
Dallas, TX 75202                                     Fax: (214) 880-9742
(214) 744-3700 Telephone                             david.g.adams@usdoj.gov
(214) 747-3732 Facsimile                             michael.w.may@usdoj.gov
ATTORNEYS FOR PLAINTIFFS                             ATTORNEYS FOR THE UNITED STATES
Case 2:19-cv-00131-JRG Document 40 Filed 11/13/20 Page 2 of 2 PageID #: 291




                              CERTIFICATE OF SERVICE

      The undersigned certifies that a true and correct copy of the forgoing document was served

on all counsel of record through the Court’s CM/ECF system on November 13, 2020

                                           Respectfully submitted,

                                           By:    /s/ Jeffrey M. Glassman
                                                  Jeffrey M. Glassman
